Citation Nr: 1436238	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-44 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a left leg disorder, to include as secondary to the service-connected right leg and/or right foot disabilities.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board remanded the claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Before the Board can adjudicate the claim of service connection for a left leg disorder on the merits, additional development is required.

In an April 2014 statement the Veteran indicated that restless leg syndrome of the left leg may be related to stress fractures he had in service.  See also December 2013 statement.  In December 2013, the Veteran submitted a February 1984 DA Form 2496, Disposition Form, which indicates that during service he was on a prolonged medical profile for stress fractures from October 1983 to February 1984.  The record contains service treatment records (STRs) which mainly consist of the Veteran's physical evaluations board proceeding.  These records do not show treatment for stress fractures or provide any other details of the October 1983 to February 1984 medical profile.  Since the Veteran was on a prolonged medical profile as a result of stress fractures, it seems likely that treatment for them would be included in his STRs.  Notably, an October 1985 VA Form 70-3101-3, Request for Information, requests a copy of the Veteran's physical evaluations board proceeding, verification of his service, and receipt of any disability severance pay, but does not request his complete STRs.  Hence, it appears that the record may not contain the Veteran's complete STRs and an attempt should be made to secure them on remand.

The Board also finds that a VA medical opinion to address the question of whether the Veteran's restless leg syndrome of the left leg is directly related to his service is necessary.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Specifically, the record contains a current diagnosis of restless leg syndrome of the left leg.  See March 2011 private treatment record from Dr. D.T.  The February 1984 DA Form 2496 and the Veteran's statements indicate he may have incurred stress fractures in his left leg during service.  Additionally, the record reflects the Veteran has experienced a continuity of symptomatology of left leg pain since service.  See January 1988 Veteran statement (indicating that both of his legs became sore and tired); March 2011 record from Dr. D.T. (showing the Veteran reported having chronic left shin pain since 1984).  Hence, a VA medical opinion on the question of direct service connection must be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service treatment records from the appropriate repository.  If the requested records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain them, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, request a records review and medical opinion from the examiner who completed the April 2014 examination (or another examiner if the April 2014 examiner is unavailable).  
The claims file should be made available to and be reviewed by the reviewing clinician in conjunction with this request.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician is asked to provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that restless leg syndrome of the left leg is related to any incident of military service, including stress fractures? 

A report of the opinion should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for any opinion rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).




_________________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



